Citation Nr: 0630671	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  98-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement with degenerative joint disease of the right 
knee, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a pulmonary 
disorder.

5.  Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the claims on appeal.

The issues of entitlement to service connection for a 
bilateral foot disorder and a pulmonary disorder and of 
entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person or at the housebound rate are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
currently manifested by range of motion from at least 25 to 
80 degrees with crepitus and swelling, and subjective 
complaints of pain, instability, and weakness without 
evidence of instability or ankylosis.

2.  The veteran's degenerative arthritis of the lumbosacral 
spine has been made worse by his service-connected bilateral 
knee disorders.  




CONCLUSIONS OF LAW

1.  An increased rating, to 40 percent, for the veteran's 
service-connected internal derangement with degenerative 
joint disease of the right knee, is warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5010-5260 (2005).

2.  Service connection for degenerative arthritis of the 
lumbosacral spine is warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for the service-connected right knee

The veteran argues that a higher disability rating is 
warranted for his right knee.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Where an increase in 
the disability rating is at issue, as here, the present level 
of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran sprained his right knee in service.  Currently, 
his right knee disability, internal derangement with 
degenerative joint disease, is evaluated as 30 percent 
disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260.  Diagnostic Code 5010 refers to the disease process, 
arthritis, and Diagnostic Code 5260 refers to the residual 
condition, limitation of flexion of the knee.  The veteran's 
30 percent rating was assigned before the VA General Counsel 
clarified that separate ratings for limitation of extension 
and limitation of flexion are permissible.  VAOPGCPREC. 09-04 
(69 Fed. Reg. 59990 (2004)).  As explained below, the Board 
finds that the veteran's right knee disability is more 
appropriately rated under Diagnostic Code 5261 for limitation 
of extension of the knee.

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  Most recently, in an August 
2005 VA examination report, it was noted that the veteran's 
range of motion of the knee was from 0 to 80 degrees.  
Although he could slowly straighten the knees temporarily to 
0 degrees extension, he generally keeps the knees extended to 
-25 degrees.  Currently, he primarily uses a motorized 
scooter and also uses a walker at home.  At the beginning of 
the appeal period, the veteran used a wheelchair.  He also 
has used crutches and a knee brace.

Over the appeal period the veteran consistently demonstrated 
significant range of motion in the right knee: 25 to 85 
degrees in February 2005 with difficulty maintaining knee 
extension against resistance; to 80 degrees in 2003; 5 to 88 
degrees in 1999; and -10 to 90 degrees in 1998.  The sole 
exception was during a 2002 VA examination the veteran 
reported that he could not actively flex or extend the knee.

Limitation of flexion of the knee is noncompensable where 
flexion is limited to 60 degrees, 10 percent where flexion is 
limited to 45 degrees, 20 percent where flexion is limited to 
30 degrees, and 30 percent where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Here, it appears that the veteran has at least 80 degrees of 
flexion of the right knee, which would equate to a 
noncompensable rating.  

Limitation of extension of the leg will be rated as 10 
percent where extension is limited to 10 degrees; 20 percent 
where extension is limited to 15 degrees; 30 percent where 
extension is limited to 20 degrees; 40 percent where 
extension is limited to 30 degrees; and 50 percent where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  The 30 percent rating currently 
assigned is more properly characterized as a disability for 
limitation of extension under Diagnostic Code 5261 for 
limitation of extension.  A rating in excess of 30 percent is 
not warranted under Diagnostic Code 5261 because the 
veteran's extension is not limited to 30 degrees.  The 
preponderance of the medical evidence reveals that the 
veteran's limitation of extension is at most 25 degrees; that 
on the most recent examination, he was able to fully extend 
the knee, and that over the appeal period his limitation of 
extension has more consistently been significantly less than 
25 degrees.  Accordingly, a higher rating under Diagnostic 
Code 5261 is not warranted.

The Board of Veterans' Appeals (Board) has considered the 
application of 38 C.F.R. § 4.40 (consider "functional loss" 
"due to pain"), and 38 C.F.R. § 4.45 (consider "[p]ain on 
movement, swelling, deformity, or atrophy on disuse" in 
addition to "[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased rating is not warranted for limitation of flexion 
of the knee on the basis of these regulations as the medical 
evidence shows that the veteran has consistently been able to 
flex his knee to a significant degree.  However, with regard 
to limitation of extension of the knee, an increased rating 
is warranted under DeLuca.  The medical evidence reveals that 
while the veteran has advanced arthritis in the right knee 
which would otherwise warrant a total knee replacement, due 
to his other health problems, the veteran is not a surgical 
candidate.  Therefore, his treatment options are limited.  
His pain is significant and requires narcotics.  He also 
regularly receives treatment involving aspiration of fluid in 
the knee and injections of medication like cortisone, which 
provide relief for a month or more.  Additionally, he 
complains of pain, ranging from a 1 to a 5 in the right knee 
on a scale of 10, with additional pain with motion of the 
knee.  Objectively, there is crepitus with knee motion, 
swelling is 2+ and 3+ on a regular basis, and his mobility is 
extremely limited due in large part to his knee problems.  
Also, he was only able to do 3 repetitions of range of motion 
testing during the 2005 examination with increased pain.  For 
these reasons, the Board finds that an increased rating, to 
40 percent, is warranted for the right knee with 
consideration of the DeLuca factors.

A separate rating for instability of the knee under 
Diagnostic Code 5257 has also been considered.  38 C.F.R. 
§ 4.71a (2005).  However, the medical evidence consistently 
has found no objective evidence of instability.  See February 
2005 VA treatment record, November 2003 VA examination 
report, June 1999 VA rheumatology consult, June 1998 VA 
examination report.  The veteran has reported falling and 
instability in the knees, and the evidence shows he uses a 
motorized scooter and walker.  The evidence indicates that 
these devices are at least partially used as a result of 
disability due to nonservice-connected disorders.  The Board 
finds the objective medical evidence, which includes medical 
testing of the ligaments in the knee, to be the most 
persuasive evidence in reaching the conclusion that there is 
no instability in the right knee.  

In view of the foregoing, an increased rating to 40 percent, 
but no higher, for the veteran's service-connected right knee 
disorder is warranted.  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letter to the 
appellant from the RO dated in August 2003 advising him of 
the duty to assist and the duty to notify.  This letter was 
issued after the initial rating decision which denied an 
increased rating for the service-connected right knee 
disorder.  However, the initial rating was issued prior to 
the enactment of the Veterans Claims Assistance Act (VCAA).  
The August 2003 letter told the veteran of the requirements 
to establish a successful claim for a higher evaluation.  He 
was also advised of his and VA's respective duties.  Although 
he was not specifically asked to submit pertinent evidence in 
his possession to the RO, the notice provided by the RO made 
this notice requirement obvious.  This is so because he was 
provided notice that he could submit evidence showing that 
his knee disorder had worsened, including statements and 
reports from his doctor and other individuals.  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the increased rating claim on appeal as service connection 
has been granted.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the Board does not commit prejudicial 
error in concluding that a notice letter complied with 
§ 5103(a) and § 3.159(b), where a claim for service 
connection has been substantiated, because such notice is not 
required).  The Court also found that, once a claim for 
service connection is substantiated, VA's statutory duties 
are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statements 
of the case.  Thus, he has been informed of the assignment of 
disability ratings.  In any event, as the veteran is 
currently in receipt of a total (100%) disability rating, the 
assignment of a disability rating for his right knee has 
little effect.  Regardless, as the Board is providing a 
partial grant of the benefit sought on appeal, the RO will 
advise him of any change in his combined disability rating 
and the effective date in the first instance.  For these 
reasons, there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and voluminous VA treatment and Social Security 
Administration (SSA) records.  The veteran provided private 
medical evidence.  He has not clearly identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  Several VA examinations of the right knee 
were also developed.  Accordingly, the Board finds that the 
duty to assist was met.

Service connection for a low back disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The Board observes that degenerative arthritis of the 
lumbosacral spine was not diagnosed until years following his 
discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Accordingly, service 
connection for arthritis of the lumbosacral spine is not 
warranted on a direct or presumptive basis.

However, service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has contended that his low back condition was due 
to his service-connected knee disorder which has prevented 
him from walking upright for many years.  There are several 
competent opinions in the record which identify an 
etiological relationship between a currently diagnosed low 
back disorder and the appellant's service-connected knee 
disorder -- and thus provide the justification for service 
connection for the currently diagnosed low back disorder on a 
secondary basis.  In particular, an August 2005 VA 
examination report, while noting that the veteran's back 
complaints began in 1984 following a fall, indicated that 
"he has had multiple falls due to pain and weakness of both 
knees and in such falls there is an aggravation of the low 
back pain degenerative changes because of the falls from 
weakness and giving way of the service-connected right 
knee."  The Board notes that the veteran's left knee is also 
service-connected.  Also, a private physician, Dr. T. B. 
Johnson, indicated that the veteran's service-connected 
bilateral knee disorder had aggravated the veteran's low back 
disorder when he opined that "[s]ince developing inoperative 
osteoarthritis of the knees, [the veteran's] spinal stenosis 
has worsened and he has developed intervertebral disc 
disease."

There is no opinion or medical finding of record to the 
contrary. While a March 1997 VA examination report indicated 
that the degenerative changes in the lumbar spine were due to 
the veteran's marked obesity, that examiner did not address 
the question of whether the arthritis of the lumbar spine was 
aggravated by the service-connected bilateral knee disorder.  
Further, the Board does not find the fact that some or all of 
the veteran's symptomatology began after service due to a 
post-service injury to be inconsistent with the conclusions 
of the private physician in 1998 and the VA physician in 2005 
that the veteran's low back symptomatology was aggravated by 
his service-connected knee disorder.

Accordingly, service connection for degenerative arthritis of 
the lumbar spine is warranted on a secondary basis.  As the 
Board finds that service connection for degenerative 
arthritis of the lumbar spine is warranted, compliance with 
the duty to assist and the duty to notify is unnecessary.


ORDER

An increased rating to 40 percent, but not higher, is 
granted, for internal derangement with degenerative joint 
disease of the right knee, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

With respect to the bilateral feet and pulmonary disorder 
claims, the Board finds that further medical opinions are 
necessary.  The service medical records show that the veteran 
was diagnosed with flat feet and asthmatic bronchitis in 
service.  Medical evidence of record, including a written 
statement from a board-certified pulmonologist who treated 
the veteran, indicates that the veteran's chronic lung 
disease may have originated in service.  Although the August 
2005 VA examiner opined that the veteran's currently 
diagnosed flat feet and pulmonary disabilities were not 
initially manifested in service and were unrelated to in-
service foot and pulmonary complaints, the examiner provided 
no rationale for these opinions.  Further, the examiner 
stated that he did not see any progress notes regarding 
breathing complaints in service.  As noted above, several 
service treatment records diagnose bronchitis.

A September 2004 VA aid and attendance examination report (VA 
Form 21-2680), signed by a VA physician, certified that the 
veteran requires the daily personal health care services of a 
skilled provider.  However, the diagnoses listed in the 
report were primarily nonservice-connected disabilities, 
including diabetes mellitus; chronic obstructive pulmonary 
disease (COPD), status post tracheotomy; hypertension; 
congestive heart failure; and depression.  A grant of special 
monthly compensation requires that aid and attendance is 
necessary as a result of service-connected disabilities, not 
nonservice-connected disabilities.  Therefore, another 
examination is warranted to determine whether special monthly 
compensation benefits are warranted irrespective of the 
veteran's significant nonservice-connected disabilities.

The veteran was provided with several duty-to-assist 
notification letters.  Significantly, however, the letters 
only included information regarding establishing a service 
connection claim or a claim for special monthly compensation, 
and did not include information regarding the assignment of a 
disability rating or effective date.  Therefore, that letter 
does not satisfy the applicable notification requirements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A remand 
is also required to provide the required notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a 
notification letter which addresses 
Dingess.  The letter should advise the 
veteran that the schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the rating schedule, 
found in title 38, Code of Federal 
Regulations, to provide a disability 
rating from 0% to as much as 100% 
(depending on the disability involved) 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment.  That notice must also 
provide examples of the types of medical 
and lay evidence that the claimant could 
submit (or ask VA to obtain) that are 
relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing 
exceptional circumstances relating to the 
disability.  The RO must also notify the 
claimant that the effective date of the 
award of service connection and the 
assigned disability rating(s) will be 
determined based on when VA receives the 
claim and when the evidence that 
establishes the basis for a disability 
rating that reflects that level of 
disability was submitted.

2.  Obtain all available VA medical 
records of treatment the veteran received 
from the West Palm Beach, Florida, VA 
Medical Center from May 2005 to present.  

3.  Obtain a VA medical opinion to 
determine the etiology of the veteran's 
bilateral foot and pulmonary disorders.  
If the opinions cannot be provided 
without an examination, such examination 
should be scheduled.  The claims files 
must be reviewed by the examiner in 
connection with requested opinions.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to render an opinion as to:

a.  whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's 
bilateral foot disorder, diagnosed 
as flat feet, is related to service, 
including diagnoses of flat feet in 
service; and

b.  whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's that the 
veteran's pulmonary disorder, 
diagnosed as COPD, is related to 
service, including diagnoses of 
bronchitis and asthmatic bronchitis 
in service.  

A complete rationale must be given for 
all opinions and conclusions expressed.

4.  The veteran should be afforded a VA 
aid and attendance/housebound examination 
to determine whether he is in need of aid 
and attendance and/or whether he is 
housebound due to his service-connected 
disabilities alone.  The claims folders 
should be made available to the examiner 
for review in conjunction with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The complete rationale for 
any conclusions reached should be 
provided.  The report of the examination 
should be associated with the claims 
folder.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit sought 
remains denied, the RO should furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  After 
the veteran and his representative have been 
given an opportunity to respond to the SSOC, 
the claims files should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


